NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a CON of 14/375,614 (now US Patent no. 10,400,210) which is a 371 of PCT/US13/24001 filed on 01/31/2013, which has a provisional application no. 61/594,016 filed on 02/02/2012.

Terminal Disclaimer
The terminal disclaimers filed on 09/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of: (1) U.S. Patent no. 10,611,924 B2; (2) U.S. Patent no. 9,222,000 B2; and (3) U.S. Patent no. 10,400,210 B2; have been reviewed and are accepted. The terminal disclaimers have been recorded.

Withdrawal of Rejections
The response and amendments filed on 09/09/2020 are acknowledged and are considered sufficient to overcome the previous claims rejections as indicated in the last office action mailed on 06/09/2020. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendments, arguments, and/or the filing of Terminal Disclaimers.  



EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

IN THE CLAIMS:
Claim 39 has been amended with the following:
	--  The aqueous cell culture medium composition of claim 36 wherein the synthetic copolymer is added to cell culture media dissolved in water.  -- 

Claims 53-60 have been canceled. 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of a “synthetic copolymer is formed from copolymerization of (i) methacrylic acid conjugated to the polypeptide and (ii) hydroxyethylmethacrylate”. As inferred by the product-by-process limitations, the final distinctive structural product imparted is a synthetic copolymer represented by poly(HEMA-co-MAA-PEO4-polypeptide) (as illustratively depicted in Figures 1-2 of the instant specification) that is dissolvable in an aqueous cell culture medium and subsequently results in attachment to a cell culture article upon incubation (i.e. cell culture conditions) to support growth of cells. Thus, these features are not taught or suggested in the prior arts and prima facie obvious or readily apparent to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653